Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-9, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (8,517,870) in view of Thurman (US 2014/0200103).  Note the basis for the rejections set forth in the office action filed August 18, 2021.  Regarding the amendments to claim 1, Crowley teaches for his elastomeric boot (104) to conform substantially to the shape of the sensor assembly (110, 112).  Further, note Figures 3 and 4 of Crowley showing his elastomeric boot (104) with ribs (115) that extend longitudinally along a wall of the pocket and protruding radially into the pocket to secure the sensor assembly (110, 112) within the pocket.  Figure 3 particularly shows an unoccupied space within the boot on lateral sides of the rib to form an air conduit on both lateral sides of the rib.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crowley (8,517,870) in view of Thurman (US 2014/0200103) and McCreary (US 2005/0233815).  Note the basis for the rejections set forth in the office action filed August 18, 2021.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Crowley (8,517,870) in view of Thurman (US 2014/0200103), McCreary (US 2005/0233815) and Carew-Jones (US 2020/0330830).  Note the basis for the rejections set forth in the office action filed August 18, 2021.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Crowley (8,517,870) in view of Thurman (US 2014/0200103) and Shishido (4,595,200).  Note the basis for the rejections set forth in the office action filed August 18, 2021.
Response to Arguments
Applicant's arguments filed September 9, 2021 have been fully considered but they are not persuasive.  Regarding amended claim 1, the applicant argues that Crowley teaches an element (104) that is a portion of the main body and does not define a rib that protrudes radially into the pocket to secure the sensor assembly and maintains a slight amount of unoccupied space within the boot as recited.  However, this argument is not persuasive as attention is now directed to Figures 3 and 4.  Figures 3 and 4 of Crowley show his elastomeric boot (104) with ribs (115) that extend longitudinally along a wall of the pocket and protrude radially into the pocket to secure the sensor assembly (110, 112) within the pocket.  Figure 3 particularly shows an unoccupied space within the boot on lateral sides of the rib to form an air conduit on both lateral sides of the rib.  It is noted that the amendment to claim 1 further defining the rib as protruding radially into the pocket and maintaining a slight amount of unoccupied spaced within the boot on both lateral sides of the rib to form an air conduit on both lateral sides of the rib necessitated this new interpretation of Crowley. 
Allowable Subject Matter
Claims 17-32 appear to read over the prior art of record.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/STEVEN B WONG/Primary Examiner, Art Unit 3711